UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
ALL ALI BIN ALI AHMED,         :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1678 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                                      ORDER

     A Status Conference was held in this case on January 15, 2009,

which    was   open   to    the   public.      Upon     consideration     of   the

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that parties are to submit any briefing in support of

their view of the appropriate definition of “enemy combatant” by

January 28, 2009; and it is further

     ORDERED, that if Petitioners choose to submit a Motion for

Additional     Discovery,     they   shall    do   so   by   January    21,   2009.

Respondents     shall      file   their   response      by   February   3,    2009.

Petitioner shall file their reply, if any, by February 6, 2009.

     ORDERED, that within one week of the date of this Order,

Petitioners shall provide Respondents with a realistic list that

prioritizes the exculpatory evidence they are requesting.                       By

January 30, 2009, Respondents will inform Petitioners as to whether

those requests can be satisfied; and it is further
     ORDERED, that parties shall meet and confer to narrow the

universe   of   facts   that   Petitioners    will   request   to   be   de-

classified. Within one week of the date of this Order, Petitioners

shall provide Respondents with a realistic list that prioritizes

those factual issues which Petitioners request to be de-classified.

Within five business days of receiving that list, Respondents will

inform Petitioners as to whether those requests can be satisfied.

If either Petitioner is not satisfied by Respondent’s reply, he

will file a Motion to Compel as soon as possible.        Respondents will

have five business days to respond to the Motion.        Filings shall be

limited to 10 pages or less; and it is further

     ORDERED, that Respondents will submit a detailed statement of

facts on or before February 3, 2009, presenting in numerical form,

a short statement of each material fact upon which Respondents

intend to rely in proving their case-in-chief, and they shall

identify all evidence they expect to elicit in support of those

facts, including the names of any witnesses the Respondents intend

to call.     If Respondents intend to rely on any statements in

proving their case-in-chief, they shall disclose in their statement

of facts: (1) the identity of the speaker; (2) the content of the

statement; (3) the person(s) to whom the statement was made; (4)

the date and time the statement was made or adopted; and (5) the

circumstances under which such statement was made or adopted

(including   the   location    where   the   statement   was   made).    If

Respondents cannot identify the original source or any later source


                                   -2-
of the information, they must so indicate.          If Respondents intend

to rely on any documents (including 302 reports), the documents

shall be produced to Petitioners’ counsel along with the statement

of facts, unless such documents were already produced, and the

relevant portions of the documents shall be identified (by page and

paragraph number) if Respondents do not intend to rely on the

entire document.   Respondents may include in this statement facts

that were not included in the Factual Return; and it is further

     ORDERED,   that   Petitioners   shall   file    their   Traverses   by

February 27, 2009; and it is further

     ORDERED, that parties shall file dispositive motions by March

20, 2009.    Oppositions will be due by March 27, 2009; and it is

further

     ORDERED, that a Motions Hearing on the dispositive motions

will take place on April 14, 2009 at 10:00 a.m.          The Hearing will

be held in Courtroom 26A, and will be closed to the public so that

classified matters can be discussed.     At that hearing, Respondents

will have 30 minutes to present their case, Petitioner will have 30

minutes to respond, and Respondents will be allowed 15 minutes to

reply.

     ORDERED, that a further Status Conference shall be held in

this case on February 10, 2009, at 10:00 a.m.



                                     /s/
January 21, 2009                    Gladys Kessler
                                    United States District Judge
Copies to:   Attorneys of Record via ECF

                                 -3-